MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2021 ME 25
Docket:   Cum-20-199
Argued:   March 10, 2021
Decided:  April 29, 2021

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                  STATE OF MAINE

                                          v.

                                   NOAH GASTON


JABAR, J.

         [¶1] In the early morning hours of January 14, 2016, Alicia Gaston died

after Noah Gaston shot her with a shotgun. In November 2019, a jury found

Gaston guilty of intentional or knowing murder, 17-A § 201(1)(A) (2021), and

the court (Cumberland County, Murphy, J.) later entered a judgment of

conviction on the verdict, sentencing Gaston to forty years in prison. We affirm

the conviction and sentence.

                                  I. BACKGROUND

         [¶2] Viewing the evidence in the light most favorable to the State, the

jury rationally could have found the following facts beyond a reasonable doubt.

See State v. Ouellette, 2019 ME 75, ¶ 11, 208 A.3d 399.
2

        [¶3] Noah Gaston stated that in the early morning hours of January 14,

2016, he heard a walkie-talkie-type noise that he thought came from intruders

in the home. He checked on his two-year-old son, who was sleeping in the bed

he and his wife shared; came out of his bedroom on the second floor; checked

on his eight- and nine-year-old daughters, who were sleeping in their own

rooms; and, while standing at the top of the stairs, he fired his shotgun once at

a person located on the stairs.

        [¶4] That person was his wife, Alicia Gaston. Gaston called 9-1-1, stating

that he had just killed his wife, and the 9-1-1 dispatcher told him to start CPR.

The police officers arrived on scene at 6:17 a.m. Alicia Gaston died from a

gunshot injury to her abdomen and hand.

        [¶5] On March 10, 2016, a grand jury indicted Gaston on one count of

intentional or knowing murder, 17-A M.R.S. § 201(1)(A), and one count of

manslaughter,1 17-A M.R.S. § 203(1)(A) (2021).2 Gaston pleaded not guilty to

both counts.




    This count was later dismissed and instead the jury was instructed that it could consider
    1

manslaughter as a lesser included offense.
    2The indictment also alleges in each count the use of a firearm in violation of 17-A M.R.S.
§ 1158-A(1)(B) (2016). Section 1158-A was repealed and replaced after the commission of the
charged crimes. See P.L. 2019, ch. 113, §§ A-1, A-2 (emergency, effective May 16, 2019) (codified at
17-A M.R.S. § 1504 (2021)).
                                                                              3

      [¶6] In a pretrial motion in limine, Gaston sought to claim a religious

privilege, M.R. Evid. 505, to exclude from the evidence at trial statements that

he made to two church leaders who picked him up from the police station on

the day of the shooting. The State opposed the motion in limine, arguing that

the church leaders were not clergy and, even if they were, Gaston had waived

the privilege because he later disclosed the statements to third parties. On

January 28, 2019, the court held a hearing on the motion at which the two

church leaders testified regarding their conversation with Gaston, and the court

took the matter under advisement.

      [¶7]   While the motion in limine was under advisement, the State

reported to Gaston and the court that it had obtained a recording of a

conversation between Gaston and a visitor at the jail.         At a hearing on

February 8, 2019, the State summarized that conversation as follows:

      Mr. Gaston recounts to [the visitor] that they have now had the
      [motion in limine] hearing, that [the church leaders] have testified,
      and [Gaston] says essentially that I had a conversation with [the
      church leaders], that it was in the car, not at the church as one [of
      the church leaders] said. And Mr. Gaston affirms that he said to [the
      church leaders on the day of the shooting], “That’s what I have to
      say.” He claims in the conversation with [the visitor] that he then
      said immediately after that something about the children but that
      when he said “That’s what I have to say,” he meant it in a sarcastic
      way and that they completely misconstrued the meaning of what
      he said.
4

The State contended that Gaston had waived his religious privilege by

disclosing to the visitor at the jail the contents of his conversation with the

church leaders. Gaston contended that this disclosure did not constitute a

waiver because everything he recounted had already been said in open court.

        [¶8] The court denied the motion in limine, determining that Gaston

could not claim the religious privilege. The court found that the church leaders

were individuals with a religious role and status. However, the court found that

the statements made to the visitor at the jail constituted a waiver of the

privilege because “[Gaston] [was] ratifying the statements he made [to the

church leaders] . . . and he [was] qualifying them in a way that makes it

consistent with his theory that [the shooting] was an accident.” See e.g., State v.

Fournier, 2019 ME 28, ¶¶ 24-26, 203 A.3d 801.

        [¶9] The court conducted an eight-day jury trial in November 2019.3 The

State’s witnesses included both of the church leaders, and the following

exchange occurred with one of those leaders:

         PROSECUTOR:                   When Mr. Gaston at the church finished
                                       telling you his version of the shooting of



    3 The court had previously held a jury trial starting on February 11, 2019. However, that trial
resulted in a mistrial after the court found “a manifest necessity,” but since Gaston consented to the
finding, the court concluded that “there was no constitutional bar to retrying Mr. Gaston before a
different jury.”
                                                                                         5

                                       his wife, did he then say something that
                                       was particularly notable to you?
          CHURCH LEADER:               Yes.
          PROSECUTOR:                  After he told you his version of the
                                       shooting, what was the notable thing that
                                       he said to you?
          CHURCH LEADER:               Ah, he said that – well, we asked him if
                                       there was anything else that he wanted to
                                       tell us and he said no, and that this was the
                                       only story that he could tell if he wanted to
                                       see his children again.
                                       ...
          PROSECUTOR:                  . . . Did [the other church leader] say
                                       anything to [Mr. Gaston] after [Mr.
                                       Gaston]’s statement about this is the only
                                       thing I can say?
          CHURCH LEADER:               Yes.
          PROSECUTOR:                  What did [the other church leader] say to
                                       [Mr. Gaston]?
          CHURCH LEADER:               “Is there another story you could tell?”
          PROSECUTOR:                  And did Mr. Gaston answer . . . ?
          CHURCH LEADER:               Yes.
          PROSECUTOR:                  What did he say?
          CHURCH LEADER:               He said, no, that’s – that’s what happened.

        [¶10] At the close of the evidence, the State and Gaston discussed the

court’s proposed jury instructions and verdict form.4 Gaston contended that

“in the case of an intentional or a knowing murder where depraved indifference

is not charged, the intent has to be specific both to the idea of killing and to the




  4   Gaston and the State had each submitted proposed jury instructions to the court.
6

idea of a specific person. It can’t be just someone who ends up dying.” The State

responded that the statute requires only the death of another human being.

      [¶11] The court added Alicia Gaston’s name in the instructions where

appropriate, but the court was not persuaded by Gaston’s argument that the

State had to prove, as an additional element, that the defendant intended to kill

the person whom he had, in fact, killed. The following instructions were given

to the jury:

      The law of the State of Maine provides that: A person is guilty of
      murder if the person intentionally or knowingly causes the death
      of another human being. In order for the State to prove beyond a
      reasonable doubt that Noah Gaston committed the crime of
      murder, the State must convince you beyond a reasonable doubt of
      the following three facts: First, that another person, Alicia Gaston,
      is dead; Second, that Noah Gaston caused her death, which means
      that Ms. Gaston’s death would not have occurred but for Mr.
      Gaston’s conduct; and, Third, that Mr. Gaston acted either
      intentionally or knowingly when he caused Alicia Gaston’s death.
      A person causes death “intentionally” if it is his conscious object to
      cause another person’s death. On other hand, a person causes
      death “knowingly” if he is aware that it is practically certain that his
      conduct will cause another person’s death.

The jury returned a guilty verdict on one count of murder and found “that the

crime of murder was committed with a firearm against a person.”

      [¶12] After the verdict, Gaston renewed his motion for judgment of

acquittal and made a motion for a new trial based on his argument that the State

was required to prove an intent to kill a specific person. The court denied both
                                                                               7

motions, stating that “any rational fact-finder could have found beyond a

reasonable doubt that Mr. Gaston acted intentionally or knowingly when he

caused the death of Alicia Gaston” considering that from the testimony a

“rational jury could have unanimously found beyond a reasonable doubt that

Mr. Gaston actually knew that the person coming up the stairs was in fact his

wife, Alicia Gaston, when he discharged a shotgun into her abdomen when

standing in relatively close proximately to her.” The court also determined that

the jury instructions were appropriate.

      [¶13] On June 17, 2020, Gaston filed a motion to continue the sentencing

hearing on the ground that the COVID-19 restrictions imposed to protect the

health and safety of those involved in a hearing unfairly restricted his due

process rights. The court denied the motion after considering the need to

balance access to courtrooms with the health and safety of participants; the

four years that had passed since the events; and Gaston’s constitutional right to

a speedy trial.

      [¶14] At the sentencing hearing, the court set the basic sentence at

thirty-five years.   The court described the slaying of Alicia Gaston as a

“completely unprovoked, impulsive act of domestic violence,” but placed it in

the “lower quartile of basic sentences.”
8

      [¶15] The court identified Gaston’s lack of a criminal record, his actions

when the EMTs arrived, and his childhood experiences as mitigating factors.

The court stated that it did not consider Gaston’s “failure to be a good provider”

or whether or not he had genuine remorse; however, the court did consider

Alicia Gaston’s conscious pain and suffering and the profound impact on Alicia

Gaston’s family. The court ultimately determined that “particularly given the

victim impact in this case . . . the aggravating factors do outweigh the mitigating

factors, resulting in a final sentence of 40 years to the Department of

Corrections.”

      [¶16] Gaston appealed his conviction and the sentence, and the Sentence

Review Panel granted his application for review of his sentence. See 15 M.R.S.

§§ 2115, 2151-2157 (2021); M.R. App. P. 2B(b)(1), 20; State v. Gaston, No.

SRP-20-200 (Me. Sent. Rev. Panel Aug. 12, 2020).

                                 II. DISCUSSION

      [¶17] Gaston challenges the court’s denial of his claim of religious

privilege; the court’s refusal to use his requested jury instructions; the court’s

denial of his motion to continue the sentencing hearing; and the court’s

calculation of both the basic and maximum sentence.
                                                                                   9

A.    Religious Privilege

      [¶18] “We review the legal issues regarding the nature and scope of the

privilege . . . de novo and [we] review the factual findings for clear error.” Harris

Mgmt., Inc., v. Coulombe, 2016 ME 166, ¶ 12, 151 A.3d 7; see Fournier, 2019 ME

28, ¶ 24, 203 A.3d 801.

      [¶19] “A person has a privilege to refuse to disclose, and to prevent any

other person from disclosing, a confidential communication made to a member

of the clergy who was acting as a spiritual adviser at the time of the

communication,” but that privilege is waived “if the person or the person’s

predecessor while holding the privilege voluntarily discloses or consents to the

disclosure of any significant part of the privileged matter.” M.R. Evid. 505(b),

510(a) (emphasis added); see also M.R. Evid. 511 (“A privilege is not waived by

a disclosure that was: (a) [c]ompelled erroneously; or (b) [m]ade without

opportunity to claim the privilege.”).

      [¶20] Gaston contends that the court erred when it found that he

voluntarily waived his religious privilege by disclosing to the visitor at the jail

his communications with the two church leaders because he was only reporting

what the church leaders had already said in open court.              However, the

conversation with the visitor at the jail was much more than that. In speaking
10

with the visitor, Gaston corrected the church leader’s account that the

conversation took place in the church, informing the visitor that it was actually

in a car, and Gaston told the visitor that he was being sarcastic in the

conversation with the church leaders when he reported that “[t]hat’s what I

have to say” if he wanted to keep his children. As the court stated, Gaston

provided commentary and ratified the statements he had made to the church

leaders to make it consistent with his theory of the events.

        [¶21] Additionally, contrary to Gaston’s contention, the fact that the

content of the confidential communication was discussed three years after the

statement was made creates no barrier to a court’s determination that he had

waived the privilege. See e.g., State v. Boucher, 652 A.2d 76, 77-78 (Me. 1994).

        [¶22] The court correctly applied the law, and there is competent

evidence supporting the court’s finding that Gaston disclosed to a third party a

significant part of the confidential communications that he had made to the

church leaders. The court did not err in determining that Gaston had waived

the religious privilege.5 See Harris Mgmt., Inc., 2016 ME 166, ¶ 12, 151 A.3d 7.



   5 In furtherance of his argument that his privilege was violated, Gaston argues that protection of

the right to worship is broader under article I, section 3 of the Maine Constitution than under the
First Amendment of the U.S. Constitution. See Me. Const. art. I, § 3; U.S. Const. amend. I. But the issue
here is not the breadth of the constitutional protection, or even the breadth of the privilege under
Rule 505, but rather whether the privilege was waived. See M.R. Evid. 510.
                                                                                                    11

B.       Jury Instructions

         [¶23] Gaston contends that the court erred by declining to give his

requested jury instruction that the State was required to prove that he

intentionally or knowingly killed Alicia Gaston and not just intentionally or

knowingly killed another human being.6

         [¶24] We review for prejudicial error the trial court’s denial of a request

for jury instructions. State v. Doyon, 1999 ME 185, ¶ 7, 745 A.2d 365. “[W]e

review jury instructions in their entirety to determine whether they presented

the relevant issues to the jury fairly, accurately, and adequately, and we will

vacate the court’s judgment only if the erroneous instruction resulted in

prejudice.” State v. Hansley, 2019 ME 35, ¶ 8, 203 A.3d 827 (quotation marks

omitted). A party can demonstrate that the court erred by failing to give a

requested instruction only when the instruction “(1) states the law correctly;

(2) is generated by the evidence in the case; (3) is not misleading or confusing;



     6Gaston also contends that his due process rights were violated when the State included Alicia
Gaston’s name in the indictment instead of the phrase “another human being.” Although the
indictment included Alicia Gaston’s name, it also included that it was “all in violation of 17-A M.R.S.
§ 201(1)(A)”; this statute requires that the defendant cause the death of another human being.
17-A M.R.S. § 201(1)(A) (2021). Therefore, the indictment was sufficient to apprise Gaston of the
charge against him and allow him to prepare a defense; the fact that the State put a specific name in
the indictment does not change the elements required by the statute. See State v. Gauthier, 2007 ME
156, ¶ 17, 939 A.2d 77 (“The test for determining whether an indictment is sufficient is whether an
accused of reasonable and normal intelligence would, by the language of the indictment, be
adequately informed of the crime charged and the nature thereof, so that the accused could properly
prepare his defense.” (alteration omitted) (quotation marks omitted)).
12

and (4) is not otherwise sufficiently covered in the court’s instructions.” State

v. Gauthier, 2007 ME 156, ¶ 15, 939 A.2d 77.

      [¶25] “A person is guilty of murder if the person[] [i]ntentionally or

knowingly causes the death of another human being.” 17-A M.R.S. § 201(1)(A).

Here, the jury instructions quoted the statutory language and then listed each

element that the State needed to prove: (1) “that another person, Alicia Gaston,

is dead”; (2) that but for Gaston’s conduct, her death would not have occurred

and; (3) that he acted intentionally or knowingly to cause the death.

      [¶26] In State v. Mann, the defendant argued that the proposed jury

instruction “needed to inform the jury that prosecutors bore the burden of

proving that the fatal blow was not inflicted in self-defense.” 2005 ME 25, ¶ 11,

868 A.2d 183. In that case, we stated that “[e]ven if we assume[d] that [the

defendant]’s proposed instruction adequately state[d] Maine law, was

generated by the evidence, and was not misleading or confusing, the trial

court’s instructions adequately covered the prosecution’s burden of proof.” Id.

We concluded that “[w]hen jury instructions closely parallel the provisions of

the Maine Criminal Code, they are adequate to provide the jury with the

necessary information.” Id. ¶ 13.
                                                                                                      13

         [¶27] Here, the court’s instructions closely paralleled the language of the

statute, and the court properly denied Gaston’s request for additional jury

instructions.

C.       Motion to Continue

         [¶28] Gaston contends that the court erred when it denied his motion to

continue the sentencing hearing because he was denied his Sixth Amendment

right to a public trial and right to confront witnesses. See U.S. Const. amend. VI.7

“We review a court’s denial of a motion to continue for an abuse of discretion

examining whether the denial had any adverse prejudicial effect on the

movant’s substantial rights and viewing each case largely upon its own facts

and circumstances.” State v. Dube, 2014 ME 43, ¶ 13, 87 A.3d 1219 (quotation

marks omitted) (citation omitted).

         [¶29] We are not persuaded by Gaston’s arguments that the Sixth

Amendment Confrontation Clause applies to sentencing proceedings.                                    See

United States v. Hinkley, 803 F.3d 85, 92 (1st Cir. 2015) (“[T]here is no

Confrontation Clause right at sentencing. The sentencing court has broad

discretion to accept relevant information without regard to its admissibility



     Gaston argues that there was a violation of his right to confrontation under the Sixth Amendment
     7

of the U.S. Constitution, and not the Maine Constitution, article I, section 6. See U.S. Const. amend. VI;
Me. Const. art. I, § 6.
14

under the rules of evidence applicable at trial, as long as it concludes that the

information has sufficient indicia of reliability.” (citation omitted)); United

States v. Luciano, 414 F.3d 174, 178-80 (1st Cir. 2005).

         [¶30] We are also not persuaded by Gaston’s arguments that he was

denied a public trial. See U.S. Const. amend. VI.8 “The goals advanced by the

public-trial guarantee are 1) to ensure a fair trial; 2) to remind the prosecutor

and judge of their responsibility to the accused and the importance of their

functions; 3) to encourage witnesses to come forward; and 4) to discourage

perjury.” Roberts v. State, 2014 ME 125, ¶ 19, 103 A.3d 1031 (quotation marks

omitted). Even if these goals applied to a sentencing hearing, the court crafted

a thorough and thoughtful plan that ensured that the hearing was safely open

to the public so that the case, which had been going on for four years, could

finally reach a conclusion.

         [¶31] The court was faced with a global pandemic and restrictions on

courtroom access and courtroom occupancy applicable to all Maine state

courts.9 The court decided to hold the contested sentencing hearing after


     Gaston argues that there was a violation of his right to a public trial under the Sixth Amendment
     8

of the U.S. Constitution, and not the Maine Constitution, Art. I, § 6. See U.S. Const. amend. VI; Me.
Const. art. I, § 6.

     Version Six of the Judicial Branch’s Pandemic Management Order was in place at the time of the
     9

sentencing hearing and states that “proceedings will be governed by the latest version of the Judicial
Branch COVID-19 Phased Management Plan.” PMO-SJC-1 State of Maine Judicial Branch Pandemic
                                                                                                 15

“extensive planning and cooperation of counsel, members of the Office of

Information Technology, who work for the State of Maine, the Marshal Service,

the Clerk’s Office, and other people who work for the Administrative Office of

the Courts” to ensure access to the proceeding. In creating this plan, the court

properly considered Gaston’s constitutional rights while balancing the safety

restrictions needed during the pandemic.

       [¶32] Anyone who wanted to address the court or access the proceeding

was able to do so, despite the pandemic restrictions. The court did not abuse

its discretion by denying the motion to continue, and the sentencing hearing

did not result in actual prejudice. See Dube, 2014 ME 43, ¶ 13, 87 A.3d 1219

(“Although the trial court’s discretion must be exercised judiciously and with

an eye toward fundamental fairness, even the arbitrary denial of a continuance

cannot sink to the level of a due process violation unless it results in actual

prejudice.” (quotation marks omitted)).




Order (amended May 28, 2020). Version One of the Phased Management Plan was effective at that
time and it did not explicitly permit contested sentencing hearings to be scheduled. COVID-19 Phased
Management Plan Version One State of Maine Judicial Branch (May 27, 2020).
16

D.        Sentence

          [¶33] Finally, we address Gaston’s challenge to the court’s calculation of

the basic sentence and the maximum sentence.10 “A person convicted of the

crime of murder must be sentenced to imprisonment for life or for any term of

years that is not less than 25.” 17-A M.R.S. § 1251 (2016).11 In fashioning a

murder sentence, a court is required to complete two steps: “First, the court

determines the basic term of imprisonment based on an objective

consideration of the particular nature and seriousness of the crime. Second, the

court determines the maximum period of incarceration based on all other

relevant sentencing factors, both aggravating and mitigating, appropriate to

that case, including the character of the offender and the offender’s criminal

history, the effect of the offense on the victim and the protection of the public

interest.” State v. De St. Croix, 2020 ME 142, ¶ 5, 243 A.3d 880 (citations




      Gaston also contends that the court abused its discretion when setting his final sentence and
     10

violated his constitutional rights by not setting his basic sentence at or near the mandatory minimum
of twenty-five years. We do not find these arguments persuasive and do not discuss them further.
   11 Title 17-A M.R.S. § 1251 (2016) has since been repealed and replaced, but the new sentencing

statute contains the same requirement. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency, effective May 16,
2019) (codified at 17-A M.R.S. § 1603 (2021)); see State v. De St. Croix, 2020 ME 142, ¶ 6 n.3, 243 A.3d
880 (noting that a person convicted of a crime “must be punished pursuant to the law in effect at the
time of the offense rather than at the time of sentencing” (quotation marks omitted)).
                                                                                                  17

omitted) (alteration omitted) (quotation marks omitted); see 17-A M.R.S.

§ 1252-C (2016);12 State v. Hewey, 622 A.2d 1151, 1154-55 (Me. 1993).

        1.     Basic Sentence

        [¶34] A basic sentence will be reviewed de novo, State v. Cookson, 2003

ME 136, ¶ 38, 837 A.2d 101, and will “survive appellate scrutiny unless it

appears to err in principle,” State v. Nichols, 2013 ME 71, ¶ 13, 72 A.3d 503

(quotation marks omitted). In State v. Schofield, we explained that at step one

“the sentencing court . . . is required to measure the defendant’s conduct on a

scale of seriousness against all possible means of committing the crime in order

to determine which acts deserve the most punishment.” 2006 ME 101, ¶ 11,

904 A.2d 409. “[T]he sentencing court is not required to elucidate all the

possible means by which the defendant’s crime may be committed, find which

method of commission is worse than the defendant’s or which method is the

worst possible way of committing the crime, and then assign the basic sentence

according to where the defendant’s conduct falls on that spectrum.” Id.

        [¶35] Here, based on its determination that Gaston was guilty of an act

of domestic violence that was impulsive rather than premeditated, the court set


   12 Title 17-A M.R.S. § 1252-C (2016) has since been repealed and replaced; the two versions of the
sentencing statute contain the same requirements. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency,
effective May 16, 2019) (codified at 17-A M.R.S. § 1602 (2021)).
18

the basic sentence at thirty-five years.13                 The court appropriately placed

Gaston’s conduct along a continuum of seriousness, and there was no

misapplication of principle when it set the basic sentence. Nichols, 2013 ME 71,

¶ 31, 72 A.3d 503.

          2.      Maximum Sentence

          [¶36]    “We review the trial court’s application of aggravating and

mitigating factors in determining the maximum sentence for abuse of

discretion.” State v. Bates, 2003 ME 67, ¶ 25, 822 A.2d 1129; see State v.

Ardolino, 1997 ME 141, ¶ 26, 697 A.2d 73. As mitigating factors, the court

considered Gaston’s childhood experiences, his lack of any criminal record, and

his application of CPR to his wife. As aggravating factors, the court considered

Alicia Gaston’s pain and suffering before she died, and the impact of her death

on her family. Contrary to Gaston’s argument, the court acted well within its

discretion in reaching the maximum sentence of forty years. See Bates, 2003

ME 67, ¶ 25, 822 A.2d 1129.




      Although the court did not explicitly mention it when it determined the basic sentence, Gaston’s
     13

three minor children were in close proximity to the shooting, and this fact can be properly considered
at step one. State v. Leng, 2021 ME 3, ¶ 21, 244 A.3d 238 (“Here, the court properly considered the
presence of the victim’s children at the murder in setting the basic sentence at the higher end of the
range.”); see also State v. Weyland, 2020 ME 129, ¶ 36, 240 A.3d 841 (“Accordingly, children
witnessing horrific violence exacted upon one parent by another is a significant factor in a sentencing
decision.” (quotation marks omitted)).
                                                                               19

        [¶37] In sum, the court misapplied no legal principles in setting Gaston’s

basic sentence at thirty-five years, and it acted well within its discretion when,

after considering the aggravating and mitigating factors, it set Gaston’s

maximum sentence at forty years. See De St. Croix, 2020 ME 142, ¶ 5, 243 A.3d

880.

        The entry is:

                           Judgment and sentence affirmed.



Robert Andrews, Esq. (orally), Portland, and James M. Mason, Esq., Brunswick,
for appellant Noah Gaston

Aaron M. Frey, Attorney General, and Donald W. Macomber, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee State of Maine


Cumberland County Unified Criminal Docket docket number CR-2016-488
FOR CLERK REFERENCE ONLY